DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-16 in the reply filed on May 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term "ultrathin" in claim 16 is a relative term which renders the claim indefinite.  The term "ultrathin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Wang (US Pub 20160002103) as evidenced by Ogami (US Pub 20170313622).
Regarding claims 1 and 2: Wang teaches a chemically toughened glass article comprising a glass which can have a thickness t of less than 0.4mm or even less than 0.33mm (see abstract, 0018, 0111, 0118, Table 2, Table 4 and Examples), a first surface and a second surface with a compressive stress region extending from the first surface to a DOL (see entire disclosure) 
Regarding claims 3 and 5: The article can have a DOL, thickness and CS meeting the requirements of claims 3 and 5(see for example Table 4). 
Regarding claims 4 and 6: The glass article has a CT of less than 120MPa (0018, 0039, Table 2).

CT= CS * DOL / t – 2*DOL
Given the CS, DOL and t values taught in Wang (see Table 4), a CT within the range claimed can be present. 
Regarding claim 7: The glass article can further comprise a laminated polymer layer (0115, 0118, Examples), wherein the polymer layer can have a thickness in the claimed range (see for instance 0115, 0118 and Example 7, par. 0142 which has a thickness of 0.03mm (30micron)).
Regarding claim 8: The glass article can have a coated layer on one surface wherein the coated layer comprises a coating material (see 0023, 0111, 0115, 0115 for example). 
Regarding claims 9 and 10: Wang allows for both the first and second surface to be chemically toughened according to their invention (see 0022 for example) which will provide for both the first and second surfaces having a CS region extending to a DOL and can have a surface CS of at least 100MPa (see 0020, Table 2, Table 4, and Examples). 
	The glass article can have a breakage bending radius of less than 150mm, less than 50mm (0110) or even 45mm (see Example 1 in Table 4 and 0129) with a thickness and CS meeting the requirements claimed (note Example 1 in Table 4 has a thickness of 0.2mm and a CS of 122MPa which provides for 0.2mm*100000/122MPa=163 

	Although Wang fails to explicitly disclose their glass having the above properties also having a breakage height determined as claimed, it is noted that Wang’s glass article not only has the same chemically toughened structure as that claimed (see discussion above), can have similar properties of CS and bending radius as claimed (see discussion above) but additionally is made of the same compositions as Applicants’ (see Wang’s par. 0041-0064 and Table 1 compared to Applicants’ publication 0063-0091, Applicants’ claims 12-15 and Applicants’ Table 1) and is made by a similar process of chemically toughening the glass using salt baths substantially similar to Applicants’ (see Wang’s 0082 and Table 4 compared to Applicants’ par 0097 and Tables) at temperatures and durations also substantially similar to Applicants’ (see Wang’s par. 0087, 0093, Table 4 and Wang’s claim 2 compared to Applicants’ par. 0014 and Examples). Due to the similarities between Wang and the present invention, one having ordinary skill would reasonably conclude Wang’s glass articles to have all the same properties absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 11: The chemically toughened glass article can be a flexible article (see abstract, 0023). 
Regarding claims 12-14 and 15: Wang’s glass has a composition meeting Applicants’ (see 0041-0064 and Table 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub 20160002103) in view of Kang (US Pub 20150258750).
Wang teaches laminated layered structures (see for instance 0115, 0118, Examples) comprising an ultrathin glass layer (see title) with an organic layer thereon (see 0115, 0118, Examples) and the ultrathin glass layer is the glass previously discussed which meets all the requirements claimed for reasons previously mentioned.
Wang fails to teach a second ultrathin glass layer on the other side of an organic layer, however, Wang does not exclude such a feature either. Instead, Wang only generally teaches a laminated glass-polymer structure comprising an ultrathin flexible glass with an organic layer thereon for use as a substrate for electronic devices, covers for displays, etc.
As Kang, who similarly teaches laminated glass-polymer structure comprising an ultrathin flexible glass with an organic layer thereon for use as a substrate for electronic devices, covers for displays, etc., discloses that such structures can be made with additional glass, said additional glass being the same as the first, on the other side of the organic layer and such a structure provides increased strength (see for instance the abstract, Figure 7, par. 0115-0117, 0124, 0126), it would have been obvious to one having ordinary skill at the time of invention to modify Wang to include an additional ultrathin glass being on the other side of the organic layer to obtain a structure with increased strength. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16951738 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations presently claimed would have been obvious in view of the prior art applied above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16700555 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations presently claimed would have been obvious in view of the prior art applied above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784